t c memo united_states tax_court carlye a christianson petitioner v commissioner of internal revenue respondent docket no filed date judy be hamilton for petitioner ramon estrada for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following additions to petitioner's federal_income_tax -- - additions to tax sec sec sec sec sec year f b b a b b b -- dollar_figure -- -- -- -- dollar_figure xm -- -- -- big_number kk -- -- big_number -- -- -- dollar_figure -- -- -- -- big_number -- -- -- -- percent of the interest due on dollar_figure x percent of the interest due on dollar_figure x x percent of the interest due on dollar_figure the issues for decision are have the respective periods of limitations prescribed by sec_6501 for the years at issue expired we hold that they have not is petitioner liable for the additions to tax under sec_6653 for each of the years and and under sec_6651 for each of the years and we hold that she is findings_of_fact some of the facts have been stipulated and are so found ’ petitioner resided in san diego california at the time the petition was filed petitioner an attorney was a sole practitioner and aspired to emulate the amount of money made by similarly situated at-- ‘a111 section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated our findings_of_fact and opin- ion pertain to the years at issue torneys as part of her law practice petitioner was mindful of due dates for inter alia court appearances and filing doc- uments petitioner also served at various times from around the early to mid-1980's until as a part-time judge of the small claims_court municipal court and superior court in and around san diego california as part of her judicial duties peti- tioner imposed on litigants due dates for inter alia court appearances and filing documents and kept track of those dates petitioner has been aware since her youth of her annual obligation to file a federal_income_tax return return for years prior to petitioner signed and filed her returns petitioner married doug reynolds mr reynolds in and they divorced in while they were still married petitioner and mr reynolds were the subject of an audit by the internal_revenue_service service with respect to through they retained daryl golemb mr golemb a certified_public_accountant to represent them with respect to that audit petitioner mr reynolds and the service resolved the audit of through as reflected in form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment form_870 the form_870 listed the names of the taxpayers to which that form pertained as douglas r and carlye reynolds attached to - - the form_870 was inter alia form 886-a explanation of items which stated in pertinent part you failed to timely file your and federal_income_tax returns you arranged to have your returns prepared only upon contact and request by personnel of the irs as attorneys you knew of your obligation to file tax returns especially with adjusted_gross_income exceeding dollar_figure big_number annually you are reminded that failure_to_file timely federal_income_tax returns can result in criminal prosecution and assertion of civil_fraud penalties although mr golemb as the authorized representative of petitioner and mr reynolds could have signed the form_870 on their behalf it was mr golemb's practice not to sign such a form on behalf of his clients instead mr golemb required the taxpayer to which such a form pertained to sign it in light of mr golemb's practice regarding the signing of a form_870 both petitioner and mr reynolds as the taxpayers to which the form_870 pertained were supposed to have signed that form in order for it to be effective as a result of the service's audit of petitioner and mr reynolds with respect to through petitioner was aware that at a minimum no return for was filed during her marriage to mr reynolds she also had heard rumors that because of that audit mr reynolds could have been imprisoned for failure_to_file a return petitioner was fully aware of the possible criminal consequences for failing to file a return - petitioner filed a joint_return with mr reynolds for after their divorce in petitioner did not file returns for through nor did she timely file california income_tax returns for those years petitioner employed a part-time bookkeeper to assist her inter alia in maintaining books_and_records with respect to her law practice preparing and filing any required federal payroll and similar tax returns and organizing the return-preparation information that petitioner's return preparer mr golemb needed to prepare petitioner's federal_income_tax returns petitioner hired a new bookkeeper around late or early after that new bookkeeper started working for petitioner she became aware that federal payroll tax returns had not been filed for three quarters the new bookkeeper filed those delinquent returns and petitioner paid the federal payroll_taxes and penalties due as a result of such late filing shortly after each of the years at issue and within sufficient time for mr golemb to prepare timely petitioner's return for each such year petitioner's bookkeeper sent him the information that he needed to prepare each such return mr golemb prepared a return for petitioner for each of the years at issue from the information that her bookkeeper sent to him mr golemb prepared the payment section in petitioner's return relating to estimated_tax payments from information that petitioner provided to him -- - after mr golemb prepared petitioner's return for each of the years at issue he signed each such return in the space designated for the signature of the return preparer but not in the space designated for the signature of the taxpayer and mailed the original of each such return to petitioner with a transmittal letter the transmittal letter that mr golemb used to send petitioner her return for each of the years at issue contained precise and specific instructions to petitioner that she should inter alia verify her name address and social_security_number as they appeared in each such return sign each such return and mail it and a check for any_tax due to the service at the address set forth in the transmittal letter or ina pre- addressed mailing envelope enclosed with that letter mr golemb never informed petitioner that he would sign and file her return for any of the years at issue although petitioner received the return that mr golemb prepared for each of the years at issue within sufficient time to file each such return on or before its due_date she did not file any of those returns instead she placed in her desk drawer each of the transmittal packages from mr golemb containing each such return and mr golemb's transmittal letter as petitioner received the return for each of the years at issue that mr golemb had prepared she was reminded of her tax_liability for each such year - petitioner made some estimated_tax payments for her taxable_year mr golemb filed on petitioner's behalf requests for extensions of time to file the returns for certain of the years at issue at some time during the years at issue petitioner discussed with mr golemb the fact that she had not received a tax bill from the service during that discussion petitioner and mr golemb speculated that petitioner had not received a tax bill because respondent might have lost track of her records when her surname changed after her divorce from mr reynolds at no point did petitioner believe that she had a responsibility to contact the service because she had not received a tax bill for any of the years at issue in date the service sent petitioner a letter re- guesting that she telephone a revenue_agent of the service revenue_agent who was responsible for the examination of petitioner in order to discuss her status as a nonfiler pe- titioner never contacted the revenue_agent consequently in date the revenue_agent telephoned petitioner after having obtained her telephone number through the yellow pages during that telephone conversation the revenue_agent told petitioner that the service had no records of her having filed returns since and requested that petitioner clarify her filing_status in response petitioner adamantly maintained that she had filed all her returns subsequently during the same telephone conversa-- --- - tion with the revenue_agent petitioner stated that if her returns had not been filed it was the fault of her return preparer mr golemb who was responsible for filing petitioner's returns for her petitioner also told the revenue_agent at another time that if the service had no record of petitioner's having filed her returns the service must have lost her returns on date the revenue_agent met with mr golemb date meeting who was authorized to represent petitioner with respect to the service's examination of her at that meeting the revenue_agent and mr golemb agreed that petitioner had filed joint returns under the name carlye reynolds with mr reynolds for and as for petitioner's returns for the years at issue mr golemb informed the revenue_agent at the date meeting that it was petitioner's position that originals of those returns had been filed with the service he told the revenue_agent that he had retained copies of those returns that he could present to her later in the day on date mr golemb presented the revenue_agent with copies of petitioner's returns for the years at issue the copy of petitioner's return that mr golemb presented to the revenue_agent on date was not signed or dated by petitioner the original signature of petitioner appeared on each of the copies of petitioner's returns for through that mr golemb gave the revenue_agent on that day but no date appeared next to her signature the original of mr --- - golemb's signature did not appear on any of the copies of pe- titioner's returns for the years at issue although copies of his signature as return preparer appeared on each of those copies no date appeared next to the copies of mr golemb's signature on the copies of petitioner's and returns copies of the dates date date date and date appeared next to copies of mr golemb's signature on the copies of petitioner's returns for through respec-- tively because inter alia petitioner through mr golemb main-- tained at the date meeting that her returns for the years at issue had been filed the copies of those returns that mr golemb presented to the revenue_agent on date were not treated as filed returns but instead were treated as information copies only the service on a date that is not clear from the record temporarily processed as filed the copies of petitioner's returns for the years at issue that mr golemb had presented to the revenue_agent on date however around date the service corrected that action on its records and reflected on those records an entry for substitute for return for each year at issue which is an administrative entry used in cases where a taxpayer has not filed a return subsequent to the service's civil audit of petitioner for the years at issue the service through its criminal investiga- - tion division conducted a criminal investigation of petitioner for those years petitioner admitted to the service's special_agent responsible for that investigation special_agent that she was aware of her obligation to file returns and that she knew the consequences of not filing returns petitioner told the special_agent that she filed her and returns that mr golemb filed her and returns for her and that she filed her return petitioner also advised the special_agent that sometime during mr golemb told her that he had not filed her returns which prompted her to file her and returns in however petitioner did not file her and returns in petitioner also informed the special_agent that she and mr golemb had speculated that the service had not contacted her with respect to her failure to make tax_payments because it might have lost her records due to her name change after she divorced mr reynolds petitioner gave the special_agent incorrect information about payments for certain house roof repairs which petitioner claimed that she made but which in fact were paid_by mr reynolds on date a plea agreement in united_states v christianson plea agreement was filed in the u s district_court for the southern district of california in which peti- tioner pleaded guilty under sec_7203 to failing willfully to file her tax_return petitioner admitted in the plea agreement that she knew that she was reguired to file a return for by date and willfully failed to do so and that she went so far as to have an income return prepared by a tax_return preparation business which calculated a tax due and owing for calendar_year in the amount of approximately dollar_figure and then willfully failed to file the return with the internal_revenue_service petitioner also admitted in the plea agreement that she willfully failed to file required returns with the internal_revenue_service for tax years and failing to report an additional tax due and owing in the amount of approximately dollar_figure when petitioner entered into the plea agreement she had had a full opportunity to discuss all the facts and circumstances of the case with her defense counsel and had a clear understanding of the charges and the consequences of her plea she pleaded guilty in the plea agreement because in truth and in fact defendant petitioner is guilty and for no other reason after the criminal case with respect to petitioner had concluded the revenue_agent examined petitioner's bank accounts for the years at issue to determine whether there was cash available to pay the tax that she owed for each of those years the revenue_agent concluded that petitioner had sufficient cash at that time to pay the entire tax due for but not to pay the total of the tax due for each of the remaining years at issue the revenue_agent also determined from her examination of petitioner's bank accounts that petitioner had funds available at -- the time the return for each of the other years was due during the years at issue petitioner expended funds inter alia on several skiing vacations expensive clothing weekly visits to the hairdresser and some very fine antigues that she used as office furniture the income expenses and tax shown in the copy of peti- tioner's return for each of the years at issue that mr golemb presented to the revenue_agent on date have been ac-- cepted by the service with minor adjustments as correct taking those minor adjustments into account petitioner realized adjusted_gross_income of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for through respectively asa result petitioner is liable for and has signed an agreement with respect to the years at issue form_870 in which she agreed that she is liable for additional taxes for those years of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively in addition petitioner is liable for and agreed in the form_870 that she is liable for the additions to tax under sec_6654 for failure to pay estimated_taxes in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for through respectively on date respondent issued a notice_of_deficiency notice to petitioner for through respondent de- termined in that notice that petitioner is liable for the ad- ditions to tax for fraud under sec_6653 and for - and under sec_6653 a and b for and on the same date respondent issued a separate notice to pe- titioner for through respondent determined in that notice that petitioner is liable for the additions to tax for fraud under sec_6653 for and the additions to tax for fraudulent_failure_to_file under sec_6651 for and opinion in the portion of her brief headed points relied upon petitioner asserts there was no fraud committed by petitioner there- fore she is not liable for any penalty under sec_6651 sec_6653 b a b b or b no other penalties can be assessed against pe- titioner because the statute_of_limitations for as-- sessment and collection of a tax_liability for the taxable years ended date ' through expired prior to respondent's issuance of the statutory notices of deficiency more specifically petitioner filed her income_tax returns for the period in question in date the commissioner issued statutory notices of deficiency on date petitioner did not execute any type of document extending the statute_of_limitations prior to the date of expiration of the assessment_period the three-year period for assess-- ment expired prior to date the six-year period for assessment does not apply because the irs sic the income and deductions reported on peti- tioner's returns was accepted as correct after examina-- tion by the irs fn added salthough not altogether clear we presume that the refer- ence to the taxable_year ended date is a typographical error we shall proceed on the assumption that petitioner claims that the period of limitations for also has expired - in the portion of her brief headed argument petitioner elaborates upon her position that she is not liable for any of the additions to tax under sec_6651 and sec_6653 how- ever petitioner provides no further explanation in that portion of her brief about her claim that the respective periods of limitations for the years at issue have expired we nonetheless shall briefly address that contention the expiration of the period of limitations is an affirma-- tive defense which petitioner raised in the petition and on brief and on which she has the burden_of_proof see rule a 415_f2d_144 5th cir 95_tc_227 petitioner must make a prima facie case establishing that she filed her return for each of the years at issue that the period of limitations for each such year has expired and that respondent mailed the notices to her after the expiration of each such period see 76_tc_818 57_tc_735 if petitioner were to make such a showing the burden of going forward with the evidence would shift to respondent and respondent would have to introduce evidence establishing that the respective periods of limitations for the years at issue have not expired see amesbury apartments ltd v commissioner supra pincite 85_tc_535 if respondent were to make such a showing the -- - burden of going forward with the evidence would shift back to petitioner however the burden of persuasion never shifts from petitioner see amesbury apartments ltd v commissioner supra although petitioner concedes that her returns for the years at issue were not timely filed she claims that those returns were filed when mr golemb presented copies of them to the revenue_agent on date and that the period of limitations for each of those years started to run on that date we disagree when petitioner through mr golemb presented copies of her returns for the years at issue to the revenue_agent on date it was her position that she had already filed the originals of those returns and that she was merely presenting copies of such returns to the service moreover the copy of petitioner's return was not signed or dated by petitioner petitioner's original signature appeared on the copies of her returns for through but no date appeared next to her signature on any of those returns although the service ona date not disclosed by the record temporarily processed as filed the copies of petitioner's returns that mr golemb presented to if petitioner were correct in asserting that her returns for the years at issue were filed on date the period of limitations for each such year would have expired on date the filing of delinquent returns which are not fraudulent is sufficient to commence the running of the period of lim-- itations under sec_6501 see 30_tc_114 - the revenue_agent on date around date the service corrected that action on its records and reflected on those records an entry for substitute for return for each year at issue which is an administrative entry used in cases where a taxpayer has not filed a return we hold that petitioner has failed to carry her burden of establishing a prima facie case showing that she filed her returns for the years at issue on date and that the respective periods of limitations prescribed by sec_6501 for those years have expired ’ since petitioner has failed to establish that those returns were filed on date the tax for each year at issue may be assessed see sec_6501 we shall now address the additions to tax under sec_6653 for through and under sec_6651 for and in order for the additions to tax for fraud under sec_6653 to apply respondent must prove by clear_and_convincing evidence that an underpayment exists and that some portion of such underpayment is due to fraud see sec_7454 rule b 99_tc_202 in order for the additions to tax for fraudulent_failure_to_file under sec_6651 to apply we must consider essen- tially those same elements see clayton v commissioner we express no opinion herein as to the result that would obtain if petitioner had intended to file the copies of her returns for the years at issue that she presented through mr golemb to the revenue_agent on date - t c respondent must prove under sec_6651 that petitioner's tax_liability for each year at issue exceeds her prepayment_credits and that her failure_to_file a return for each such year was due to fraud see sec_7454 sec_665l1 a b rule b see also clayton v commis-- sioner supra the parties have stipulated that petitioner is liable for and they signed the form_870 in which petitioner agreed that she is liable for additional taxes of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for through respectively on the record before us we find that respondent has established by clear_and_convincing evidence that for each of the years through petitioner has an underpayment and that for each of the years and she has a tax_liability that exceeds her prepayment_credits to prove fraudulent intent respondent must prove by clear_and_convincing evidence that the taxpayer intended to evade taxes that he or she believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes see 398_f2d_1002 3d cir 94_tc_654 see also 889_f2d_910 9th cir affg norman v commissioner tcmemo_1987_265 the existence of fraud is a question of fact to be resolved upon consideration ‘the tax_liability for does not take into account estimated and other tax_payments for that year totaling dollar_figure -- - of the entire record see 96_tc_858 affd 959_f2d_16 2d cir 91_tc_874 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud is never presumed or imputed and should not be found in circumstances which create at most only suspicion see 743_f2d_309 5th cir affg tcmemo_1984_25 92_tc_661 90_tc_1130 direct evidence of the requisite fraudulent intent is seldom available see petzoldt v commissioner supra pincite 80_tc_1111 consequently respondent may prove fraud by circumstantial evidence see toussaint v commissioner supra pincite 544_f2d_883 5th cir affg tcmemo_1975_ rowlee v commissioner supra pincite the courts have identified a number of badges_of_fraud from which fraudulent intent may be inferred those badges include consistent and substantial_understatement of income inconsistent or implausible explanations of behavior lack of credibility of the taxpayer's testimony failure_to_file a return conviction under sec_7203 for failure_to_file a return and failure to make estimated_tax payments see laurins v commissioner supra pincite bradford v commis-- sioner f 2d 9th cir affg tcmemo_1984_601 525_f2d_741 9th cir affg in part and revg in part 60_tc_199 449_f2d_311 9th cir affg per curiam tcmemo_1969_48 niedringhaus v commissioner supra pincite parks v commissioner supra pincite 94_tc_316 recklitis v commissioner supra pincite 84_tc_405 in addition the taxpayer's background including the sophistica- tion experience and education of the taxpayer and the context of the events in question may be considered circumstantial evidence of fraud see 465_f2d_299 7th cir affg tcmemo_1970_274 niedringhaus v commissioner supra pincite although no single factor is neces-- sarily sufficient to establish fraud the existence of several indicia constitutes persuasive circumstantial evidence of fraud see bradford v commissioner supra pincite petzoldt v commis-- sioner supra pincite the record in this case is replete with indicia of fraud by petitioner petitioner an attorney in private practice who also served during the 1980's as a part-time judge of various local courts in and around san diego california was fully aware of the requirement to report income and to file returns for the years at issue she also knew about the possible criminal consequences for failing to file a return nonetheless pe- titioner did not report any income or file a return for any of - - the years at issue thereby establishing a six-year pattern of substantial and consistent understatement of income petitioner was convicted under sec_7203 for failing to file her return for in the plea agreement relating to her conviction under sec_7203 petitioner admitted that she also willfully failed to file returns for and and thereby failed to report a tax_liability of approximately dollar_figure except for certain estimated_tax payments for petitioner failed to make required estimated_tax payments for the years at issue petitioner gave inconsistent and implausible explanations of her behavior to the revenue_agent and the special_agent during their examination of the years at issue for example she stated variously that she filed her returns for the years at issue that respondent must have lost those returns that if those returns were not filed mr golemb was at fault because he was supposed to have filed them and that she filed her and returns but mr golemb filed her and returns at trial petitioner offered similar explanations of her behavior that the court did not find credible we do not believe inter alia petitioner's explanation at trial which she also gave to the service's agents that she thought her return preparer mr golemb would sign and file her returns for the years at issue based on our examination of the entire record in this case we find that respondent has established by clear_and_convincing evidence that petitioner intended to evade tax for each of the - years through which she believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax we further find on that record that petitioner is liable for the additions to tax for fraud a under sec_6653 and for b under sec_6653 a and b for and and c under sec_6653 b for and the additions to tax under sec_6651 for and as determined by respondent in the notices to reflect the foregoing decision will be entered for respondent
